DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed on June 7, 2021 are hereby entered. Accordingly, claims 2-4, 11-13 and 15-17 are cancelled, and claims 1, 5-10, 14 and 18-19 are currently pending in this application.

Drawings
	The drawings filed on June 7, 2021 are hereby accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5-10, 14 and 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claim 1, the claim has been amended to overcome the previous 112(b) rejections, however, said amendments now raise the following indefiniteness issues. The claim now recites “wherein the components are physically adjacent to one another without a resultant high transfer of heat between the components”. The term "high" is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a 1 without specifically describing a threshold for what may be considered a “resultant high transfer of heat between the components”. The metes and bounds of the claim are therefore unascertainable as to how much heat transfer would cause infringement of the claimed invention. For example, it is unclear whether a “high transfer of heat” is infringeable by an energy transfer of one-hundred Watts, one kilo-Watt, or some other threshold value. On the other hand, it should be noted that there appears to be an alternate description2 of the same embodiment that states the following:
“[0016] The refrigerating module makes it possible to arrange all components of the first fluid circuit in a very small space without these being subject to substantial mutual thermal influencing. […]” (emphasis added).
	In the aforementioned description, the physical relationship of the components of the first circuit do not appear to have “substantial” mutual thermal influencing, wherein it has been held that the term “substantial” is a broad term (i.e. not indefinite), which is often used to describe particular characteristics of the claimed invention.3 To the extent that applicant is attempting to incorporate the aforementioned embodiment, applicant is suggested to amend the claim to rely on the “substantial” language of paragraph 16 instead of the relative-term language of “high transfer of heat” of paragraph 46. As currently recited, the claim is considered indefinite since there are no known standardized values for what may be considered a “high transfer of heat”. Assuming arguendo, a broadest reasonable interpretation (BRI) of the current claim language cannot be 4 and (B) it is improper to import claim limitations from the specification.5 
Claims 5-10, 14 and 18-19 are rejected by virtue of their dependency.

Response to Arguments
Applicant’s arguments, see pages 9-11 of the Remarks, filed on June 7, 2021, with respect to the rejection(s) of claim(s) 1-19 under §§ 112(b) and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further indefiniteness issues that arise from the amended subject matter.

Potential Allowable Subject Matter and Reasons for Allowance
Claims 1, 5-10, 14 and 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as currently recited in at least claim 1. In particular, applicant’s arguments with regards to the prior art of Ghoshal not teaching the claimed “barrier film” are considered persuasive.6 A preponderance of evidence shows that Ghoshal instead discloses a rigid ceramic or stainless steel barrier that cannot be reasonably construed as the claimed barrier film, in light of the specification.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIGUEL A DIAZ/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 46 of the printed publication (US 20190234659 A1).
        2 See paragraph 16, Id.
        3 See MPEP § 2173.05(b) (III) (D).
        4 Id., at § 2111.01 (I).
        5 Id., at sub-section (II).
        6 See page 10 of the Remarks.